Citation Nr: 0534309	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  99-04 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	M. J. Mooney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served on active duty in the Air Force from 
August 20, 1968 to September 9, 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision rendered by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied reopening a previously denied claim 
for entitlement to service connection for a left knee 
disability.  In April 2000, the veteran had a videoconference 
hearing at the RO with the undersigned Judge.  

In December 2000, the Board determined that new and material 
evidence to reopen the veteran's claim had not been received.  
The veteran appealed the Board's December 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2001, the Court granted the Joint Motion 
to vacate the Board's decision and remand the veteran's claim 
to the Board for consideration of the Veteran's Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. 
(West 2002 & Supp. 2005).  

In a May 2002 decision, the Board again found that new and 
material evidence had not been received to reopen the claim 
for service connection for a left knee disability.  The 
veteran appealed the Board's May 2002 decision to the Court.  
In a January 2004 Order, the Court vacated the Board's 
decision and remanded this case to the Board for 
consideration of Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).
 
In July 2004, the Board remanded the veteran's claim for 
action consistent with Veteran's Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. (West 2002 & Supp. 
2005) and Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The appeal has now 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  An unappealed RO decision dated in April 1998, of which 
the veteran was notified during the same month, denied 
reopening his claim for entitlement to service connection for 
a left knee disability.    

3.  Additional evidence received since the April 1998 rating 
decision does not include evidence which is neither 
cumulative nor redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a left knee disability.


CONCLUSION OF LAW

As new and material evidence has not been received since the 
RO's April 1998 rating decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
bilateral pes planus have not been met.  38 U.S.C.A §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 
20.1100, 20.1103, 20.1105 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence - Service Connection for a Left 
Knee Disability

In a March 1992 rating decision, of which the veteran was 
notified by letter in the same month, the RO denied service 
connection for a left knee disability.  The RO determined 
that the veteran's left knee disability had pre-existed his 
entrance into active service and that the evidence did not 
establish that his active service had aggravated the 
condition.  The veteran submitted a notice of disagreement 
(NOD) concerning this rating decision in July 1992.  The RO 
issued a statement of the case (SOC) in August 1992.  The 
veteran did not file a substantive appeal.  

In November 1997, the veteran attempted to reopen his claim 
for entitlement to service connection for a left knee 
disability.  Thereafter, in an April 1998 rating decision, of 
which the veteran was notified by letter during the same 
month, the RO found that new and material evidence had not 
been received in order to reopen the veteran's claim for 
entitlement to service connection for a left knee disability.  
The veteran did not appeal this decision, which is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2005).

In July 1998, the veteran again attempted to reopen his claim 
for entitlement to service connection for a left knee 
disability.  This appeal arises from the RO's continued 
denial to reopen his claim for entitlement to service 
connection for a left knee disability a March 1999 rating 
decision.

In an August 2005 supplemental statement of the case (SSOC), 
the RO reopened the veteran's claim for entitlement to 
service connection for a left knee disability.  Regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The Board notes that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence. See 38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  See Hodge, 155 F.3d at 1363.  Finally, in 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).      

The definition of new and material evidence contained in 38 
C.F.R. § 3.156(a) was revised, effective on August 29, 2001.  
See 66 Fed. Reg. 45,628 (2001).  These changes are 
prospective, however, and only apply to claims filed on or 
after August 29, 2001.  As the veteran's claim was filed in 
July 1998, these changes do not apply to the present case.

Evidence submitted after the RO's April 1998 rating decision, 
includes statements from the veteran as well as his 
representative, service personnel records, a December 1998 
statement from a private physician, private treatment records 
dated from January 1969 to August 1970, VA outpatient 
treatment records dated from 1998 to 2004, and the veteran's 
testimony in an April 2000 videoconference hearing.  For 
reasons discussed below, the Board finds that, while some of 
this evidence is new, none of it is material.

Some of the evidence is not new.  A May 1969 private 
inpatient treatment record and service personnel records are 
duplicative, as the veteran submitted this evidence prior to 
the April 1998 rating decision.  Duplicative copies of 
records previously considered are not considered "new" 
evidence.  Further, the veteran's statements -- including his 
March 1999 NOD, his March 2000 VA Form 9, and his testimony 
in the April 2000 hearing transcript -- are essentially 
duplicative of statements he made in his prior claim.  The 
additional statements are considered duplicative, as evidence 
of the veteran's complaints of left knee disability, which 
began during service, were already in the file at the time 
the last prior final rating decision issued by the RO in 
April 1998.  Therefore, these additional statements are also 
not considered new.  

Some of the evidence is new, but is not material.  Private 
treatment notes dated from January 1969 to August 1970 show 
that the veteran underwent an additional procedure with 
removal of loose bodies as well as medial meniscus of the 
left knee and listed an impression of subluxation of the left 
knee with osteochondritis.  The December 1998 private 
physician statement noted that the veteran had received 
treatment for osteoarthritis of the knee joints since April 
1991.  Records of VA outpatient treatment dated from 1998 to 
2004 show complaints of and treatment for the veteran's left 
knee disability.  As the records discussed do not contain 
evidence of aggravation of a pre-existing knee disability 
during service or evidence causally relating the veteran's 
currently diagnosed left knee disability to his active 
service, they are not considered material.

As a final matter, in a January 2005 statement, the veteran's 
representative contended that the veteran was entitled to 
have his claim readjucated on the merits without requiring 
him to produce new and material evidence due to the issuance 
of a precedent opinion of the VA Office of General Counsel, 
VAOPGCPREC 3-2003, which changed the evidentiary standards 
for rebutting the presumption of soundness.  The Board 
recognizes that during this appeal the regulation governing 
the adjudication on the merits of service connection claims 
involving the rebuttal of the presumption of soundness at 
service entrance and aggravation in service were changed.  
See 70 Fed. Reg. 23027 (May 4, 2005) (to be codified at 38 
C.F.R. § 3.304).  Although VAOGCPREC 3-2003 (July 16, 2003) 
and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) 
(decided June 1, 2004) changed the evidentiary standards for 
rebutting the presumption of soundness, they did not effect a 
substantive change in law creating a new cause of action.  
See Routen v. West, 142 F.3d 1434, 1440 (1998).  A change in 
the evidentiary standard required to rebut a presumption is 
not considered evidence, but rather is procedural in nature.  
Id. at 1442; see also Hicks v. West, 12 Vet. App. 86, 91 
(1998) (the failure to apply or misapplication of the 
presumption of aggravation is not a form of "new and material 
evidence" for reopening).  Further, creating a stronger 
presumption based on the same ultimate disability 
entitlement, as VAOPGCPREC 3-2003 did in this particular 
instance, does not create a new cause of action or basis for 
entitlement and is not a basis for reopening the veteran's 
claim.  See Hicks, 12 Vet. App. at 91.  Consequently, the 
Board is not required to reopen and readjudicate the 
veteran's claim using the current evidentiary standard.     

As none of the evidence added to the record since the RO's 
April 1998 decision, either by itself or in the context of 
all the evidence, both old and new, provides medical evidence 
reflecting that the veteran is currently suffering from a 
left knee disability that is related to disease or injury 
incurred in or aggravated during his active service, the 
Board concludes that the additional evidence does not 
constitute new and material evidence sufficient to reopen the 
claim for entitlement to service connection for a left knee 
disability.  In addition, the new evidence of record does not 
bear directly and substantially upon the issue of whether the 
veteran is entitled to service connection for a left knee 
disability.  Additional new evidence by itself or in 
connection with other evidence is also not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Therefore, the Board finds 
that the veteran's claim for entitlement to service 
connection for a left knee disability is not reopened.  Until 
the veteran meets his threshold burden of submitting new and 
material evidence in order to reopen his claim, the benefit 
of the doubt doctrine does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran.  Accordingly, the 
Board can issue a final decision because all notice and duty 
to assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

In the present case, the veteran attempted to reopen the 
claim in July 1998.  Thereafter, in the March 1999 rating 
decision, the RO denied reopening the veteran's claim for 
entitlement to service connection for a left knee disability.  
The veteran was sent a VCAA notice letter from the RO in 
November 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in the November 2004 letter 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by VA, and the content of the 
notice fully complied with the requirements of U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   In 
addition, in this case, the VCAA was enacted in November 2000 
after the original AOJ adjudication of the claim in 1999.  
The Court specifically stated in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) that an appellant has the right to 
remand where VCAA content-complying notice had not been 
provided.  However, the Court recognized that the RO did not 
err by not providing notice of VCAA prior to the RO's 
decision when, as here, the initial AOJ adjudication occurred 
before the enactment of the VCAA.  Further, after the notice 
was provided, the case was readjudicated in a January 2005 
SSOC.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notice.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).     

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's appeal to reopen his 
claim of entitlement to service connection for a left knee 
disability.  VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from VA dated in November 2004 as 
well as the January 2005 SSOC, complied with these 
requirements.    
 
Additionally, the Board notes that the November 2004 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the November 2004 letter encouraged a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103 (West 2002 & Supp. 2005).

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, and private 
treatment records have been obtained and associated with the 
file.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disability) records exist that 
have not been obtained or attempted to be obtained.  The 
Board also notes that it is not required provide a medical 
examination or opinion under 38 C.F.R. § 3.159(c) (2005) to 
an individual attempting to reopen a finally decided claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further, VA's efforts have 
complied with the instructions contained in Remand from the 
Board dated in July 2004.  See Stegall v. West, 11 Vet. App. 
268 (1998).  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claim or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

New and material evidence has not been received in order to 
reopen a claim of entitlement to service connection for a 
left knee disability.  The appeal is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


